DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-16 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 1-14 is/are objected to because of the following informalities:  

Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP R-1.75. The plurality of elements or steps of claim 1 should be separated by line indentations.

Appropriate correction is required.

Claim(s) 2-14 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	transport element in at least claim 1
b.	heating/cooling unit in at least claim 1
c.	control unit in at least claim 2.



Transport element is interpreted to cover at least a block as per [0040]; and equivalents thereof.

heating/cooling unit is interpreted to cover at least a a compression refrigeration machine as per [0041]; and equivalents thereof.

Control unit is interpreted to cover at least a processor unit as per claim 3; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 calls for the limitation “wherein the receptacle means for melt-storage elements or sample bodies comprises shelve compartments that have such a size and shape to completely fill the interior space”, which limitation is indefinite as it is unclear as to how the shelve compartments completely fill the interior space of the container, when the shelve compartments are hollow structures. The fact that the shelves comprise empty spaces would not allow the shelves to completely fill an interior space in which they are provided. Thus, the scope of the limitation above is unclear.

Furthermore, the limitation “shelve compartments having such a size and shape to completely fill the interior space” is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved (being sized and shaped to completely fill the interior space), without providing the technical features necessary for achieving this result. Note: the manner in which the shelve compartments are sized and shaped to completely fill the interior space is not specified.

Applicant is encouraged to amend the limitation above so as to recite “wherein the receptacle means for melt-storage elements or sample bodies comprises shelve compartments that extend over the entire height of the interior space” as per [0049] of applicant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broussard (US 20040226309 A1).


Regarding claim 1:
Broussard discloses a temperature-controllable container #100 (see at least Fig. 1) with vacuum insulation elements #200 and with an interior space #130, which container comprises a wall with an opening for objects to be placed into the interior space, and a door element #110 closing the opening (see Fig. 1), wherein transport elements #135 are arranged on an outer surface of the container, which transport elements are designed to enable lifting by means of a transport vehicle ([0028]), and wherein the container further comprises a temperature control unit (Fig. 9) which is designed so as to bring the interior space to a predetermined temperature T ([0044-0045]), wherein the temperature control unit comprises a heating/cooling unit (see Fig. 9) operated via operated via a power supply network (formed by #679, #680, and #665; Fig. 9), and wherein a receptacle means for melt-storage elements or sample bodies is arranged in the interior space (see Fig. 8), which receptacle means is designed so as to position at least two melt-storage elements or sample bodies at a distance from each other ([0036]).

Regarding claims 2-5 and 7-14:
Examiner notes that the limitations of claim 2 are not required by the claimed invention, as claim 2 is directly related to an alternative and optional feature of claim 1 (“a heating/cooling unit operated a solar energy device”). As Broussard discloses a heating/cooling unit #160 operated via a power supply network, the limitation “a heating/cooling unit operated a solar energy device” clearly becomes alternative and optional; and thus the features of claim 2 are not required to be met. Accordingly, claims 2-5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broussard.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 7-14 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 20150143823 A1) in view of Broussard (US 20040226309 A1).

Regarding claim 1:
Slack discloses a temperature-controllable container #100 with vacuum insulation elements ([0049], [0075]) and with an interior space (best seen in Fig. 2B), which container comprises a wall with an opening for objects to be placed into the interior space (see at least Fig. 4C), and a door element #430 (Fig. 4C) closing the opening, wherein transport elements are arranged on an outer surface of the container (see wheels in Fig. 4C; or standoffs at the lowermost bottom of the container in Fig. 4D-E. Note: the wheels are transport element because they enable movement of the container. The standoffs are transport element because they are in the form of blocks, and satisfy the 112(f) interpretation above), which transport elements are designed to enable lifting by means of a transport vehicle (clearly, the wheels and the standoffs can be used to enable lifting by a transport vehicle; at least by using the wheels to move the container to a location where it will be lifted, and by the standoffs providing a gap for a lifting mechanism to be provided underneath the container), and wherein the container further comprises a temperature control unit (Fig. 4E, [0080]) which is designed so as to bring the interior space to a predetermined temperature T (see at least description in [0005], [0016], [0017-0019], and [0080]. Extraction of heat as discussed in [0080], also illustrated as the modulation of energy transfer to achieved a desired temperature as discusses in [0005], [0016], and [0017-0019] is clearly a process that bring the interior space to a predetermined temperature T), wherein the temperature control unit comprises a heating/cooling unit #160 operated via a power supply network ([0080]), and wherein a receptacle means #110 for melt-storage elements #150 or sample bodies #120 is arranged in the interior space, which receptacle means is designed so as to position at least two melt-storage elements or sample bodies at a distance from each other (see Fig. 1-4).

To the extent that applicant maintains the position that Slack is not designed so as to bring the interior space to a predetermined temperature T; Broussard teaches a temperature-controllable container comprising a temperature control unit which is designed so as to bring the interior space to a predetermined temperature T (see at least Fig. 9, [0044-0045]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Slack with the temperature-controllable container comprising a temperature control unit which is designed so as to bring the interior space to a predetermined temperature T as taught by Broussard.

One of ordinary skills would have recognized that doing so would have allowed the system of Slack to accommodate items requiring different storage temperatures; thereby increasing the serviceability of the system. 

Regarding claims 2-5, and 7-14:
Examiner notes that the limitations of claim 2 are not required by the claimed invention, as claim 2 is directly related to an alternative and optional feature of claim 1 (“a heating/cooling unit operated a solar energy device”). As Slack discloses a heating/cooling unit #160 operated via a power supply network, the limitation “a heating/cooling unit operated a solar energy device” clearly becomes alternative and optional; and thus the features of claim 2 are not required to be met. Accordingly, claims 2-5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated/unpatentable by Slack.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 20150143823 A1) in view of Broussard (US 20040226309 A1); and further in view of Albiez (WO 9963415 A1).

Regarding claim 6:
Slack either alone or as modified discloses all the limitations, except for wherein the heating/cooling unit comprises a plurality of compressors with a mains connection for power supply via the power supply network.

Albiez teaches a cooling unit #10 comprising a plurality of compressors #15 A-B with a mains connection #13 for power supply via a power supply network #12.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Slack either alone or as modified with the heating/cooling unit comprising a plurality of compressors with a mains connection for power supply via the power supply network as taught by Albiez.

One of ordinary skills would have recognized that doing so would have increased the cooling capacity of the system; while simplifying the architecture of the system; thereby, making the system suitable for higher load.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack (US 20150143823 A1).

Regarding claim 15:
Slack discloses a method for cooling or heating a temperature-controllable container comprising the steps: 
a) providing a temperature-controllable container #100; 
b) filling the temperature-controllable container (Fig. 1-4, [0061]); 
c) cooling or heating the temperature-controllable container ([0080]), characterized in that the temperature is maintained in a range of 2-8 degree. C ([0057]). 

Slack does not specifically disclose wherein the temperature is maintained in a range of +/-0.5.degree. C.

Nonetheless, Slack clearly discloses that the cooling temperature range is a result effective variable (see at least [0051-0052], [0057-0058]). However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the method of Slack with the temperature maintained in a range of +/-0.5.degree. C.

One of ordinary skills would have recognized that doing so would have provided optimal cooling for a specific sensible item requiring cooling at the temperature above; thereby, preventing the items from spoiling due to excessive coldness or heat.

Regarding claim 16:
Slack as modified discloses all the limitations.
Slack further discloses wherein step a) comprises providing a temperature-controllable container, and wherein step b) comprises filling with melt-storage elements #150 or sample bodies #120.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered. 

Applicant amendments have not fully overcome the claim objections of the previous office action. each element or step of claim 1 are still not separated by a line indentation as required by MPEP R-1.75.

With respect to the 112 rejection set forth in the previous office action, applicant submitted that reciting shelves compartments would indicated that the receptacle means cannot be air. However; the issue presented in the 112 rejection, which remains present in claim 10, is that it is unclear as to how the shelve compartments completely fill the interior space of the container, when the shelve compartments are hollow structures. The fact that the shelves comprise empty spaces would not allow the shelves to completely fill an interior space in which they are provided. Thus, the scope of the limitation above is unclear.
It was pointed out to the applicant that reciting “wherein the receptacle means for melt-storage elements or sample bodies comprises shelve compartments that extend over the entire height of the interior space” as per [0049] of applicant specification would overcome the issue at stake.

With respect to the 102 rejection set forth in the previous office action, applicant submitted that Slack does not disclose bringing the interior of the container to a predetermined temperature; as slack does not discloses changing the temperature of said interior. This argument is not persuasive; as extraction of heat as discussed in [0080] of Slack, also illustrated as the modulation of energy transfer to achieved a desired temperature as discusses in [0005], [0016], and [0017-0019] is clearly a process that bring the interior space to a predetermined temperature T. alternatively, it has been pointed out to the applicant that Broussard teaches a temperature-controllable container comprising a temperature control unit which is designed so as to bring the interior space to a predetermined temperature T (see at least Fig. 9, [0044-0045]). Thus, Broussard alone or Slack in combination with Broussard clearly disclose the feature argued upon by the applicant.

Applicant submitted that the device of Slack has a flat bottom which does not make the container transportable. This argument is directed to matter not discussed by the rejection. The rejection contemplates the wheels and standoffs shown in Fig. 4C and 4D of Slack as the transport elements. The wheels are transport element because they enable movement of the container. The standoffs are transport element because they are in the form of blocks, and satisfy the 112(f) interpretation above of transport element. The wheels and the standoffs can be used to enable lifting by a transport vehicle; at least by using the wheels to move the container to a location where it will be lifted, and by the standoffs providing a gap for a lifting mechanism to be provided underneath the container. 

Alternately, it was pointed out to the applicant that Broussard alone discloses transport elements #135 that are arranged on an outer surface of the container, which transport elements are designed to enable lifting by means of a transport vehicle ([0028]).

With respect to the rejection under 103, applicant submitted that maintaining a temperature in the interior space within the predetermined range (2-8° C.) as contemplated by Slack is different than cooling or heating the interior to a predetermined temperature (which includes lowering the existing temperature or raising the existing temperature). This argument is clearly not persuasive. Even if Slack was narrowly interpreted to only discloses maintaining a temperature in the interior space within the predetermined range (2-8° C.), such action of maintaining a temperature in the interior space at the temperature above constitutes cooling of the interior space. In other words, the action of maintaining a refrigerated compartment at 8° C. constitute cooling said refrigerated compartment to 8° C. 

Applicant appears to be providing contradictory statement with respect to the interpretation of Slack. Applicant submitted that that Slack did not disclose wherein the temperature of the container is brought to a temperature T, because Slack was only maintaining the temperature of the refrigerated space. However, in page 12 of the remarks, applicant submitted Slack discloses modulating temperatures between 2-8° C. If temperature is varied between 2-8° C. in Slack, then the device of Slack clearly brings the interior space to a desired temperature between 2-8° C. via the usage of the heating/cooling unit.

Back to the discussion pertaining the temperature range of +/-0.5.degree. C., the examiner maintains the position that because Slack clearly discloses that the cooling temperature range is a result effective variable (see at least [0051-0052], [0057-0058]); and because it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)); it would have been obvious for one of ordinary skills in the art to have provided the method of Slack with the temperature maintained in a range of +/-0.5.degree. C; with the benefit of providing optimal cooling for a specific sensible item requiring cooling at the temperature above (such as red blood cells for example); thereby, preventing damages to the items due to excessive coldness or heat.

All the claims in this application have been rejected as being anticipated/unpatentable over the prior art of record (see elaborated rejection above).

Conclusion	
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/02/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763